 In the Matter Of SHELBY PAPER Box COMPANYandMEMPHIS INDUS-TRIAL UNION COUNCIL, C. I. O.Case No. 15-R-1130-Decided July 7, 1944Messrs. J. A. CottamandFoster A. Jones,ofMemphis, Tenn.; forthe Company.-Messrs.W. A. CopelandandEarl A. Crowder,of Memphis, Tenn.,for the C. I. 0.Mr. R. F. Brown,of Memphis, Tenn., for the A. F. L.Mr. Max M. Goldman,of Counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition, duly filed by Memphis Industrial Union council,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofShelby Paper Box Company, Memphis, Tennessee, herein called theCompany, the*National Labor Relations Board provided-for an ap-propriate hearing upon due notice before Laurence H. Whitlow,' TrialExaminer.Said hearing was held at Memphis, Tennessee, on May 23,1944.At the hearing the Trial Examiner granted a motion to inter-vene made by Memphis Corrugated and Folding Box Workers UnionNo. 384 (Subordinate to the International Printing Pressmen andAssistants'Union of North America), A. F. L., herein calledthe A. F. L. The Company, the C. I. 0., and the A. F. L. ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYShelby Paper Box Company, a Tennessee corporation, is engagedat its Shelby Paper Box plant at Memphis, Tennessee, in the manu-57 N. L. R. B., No. 24.120- SHELBY PAPER BOX COMPANY '121facture of corrugated shipping cases and folding paper boxes.Theannual value of the Company's business amounts to $750,000.Ap-Comproximately 75 percent of the raw materials purchased by ,thepany is transported to it from points outside the State of Tennessee.'Approximately, 25 percent of the Company's finished products isshipped to 'points outside the State of Tennessee.The Company admits that if is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMemphis Industrial Union Council, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.'Memphis Corrugated and Folding Box Workers Union No. 384(Subordinate to the International Printing Pressmen and Assistants'Union of North America), affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the, Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn 1941, the Company and the A. F. L. executed a collective bargain-ing contract, effective for a term of 1 year and from year to year there-after inthe absence of written notice to terminate given 60 days priorto any anniversary date.Although June 30 was the anniversary dateof the contract for the current year, the Company and the' A. F. L.,prior to the operative date of the automatic renewal clause, entered,into a new contract on March 27; 1944, effective until May 1, 1945.On April 13, 1944, the C. I. O. notified the Company that it repre-sented a majority of the Company's employees and requested recog-nition for the purposes of collective bargaining.The Company in-formed the C. I. O. that it had a collective bar'gaining'contract'withthe A. F. L'., and, for that reason, such request would not be granted.The Company and the A: F. L. contend that the contract of March27,1944, which superseded the contract which was to expire on June 30,1944, constitutes a bar to a present, determination of representatives.However, we repeat our 'previously expressed opinion that the.pre-mature extention of a contract of reasonable duration does not operate,as a bar toa claim of representation made prior to the expiration dateof the extended contract.'Since the C. I. O. apprised, the ,Company' SeeMatter of Memphis FurnitureMfg.Co., 51-N L.R B 1447;andMatter of WichitaUnion Stockyards Company,40 N L R B 369, 372, where we stated : 'could forestall a petition for investigation and'certiflcation of representatives by en-tering into a supplemental agreement"modifying the contract in advance of the date 122DECISIONS OF NATIONAL: LABOR RELATIONS BOARDof its claim to ^ representation among the latter's employees long be-,fore the -date when the automatic' renewal clause of the. extendedcontract was to take effect, we find that the agreement of March- 27,1944, does not preclude 'a present determination of representatives.''A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate.3- -,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9'(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with an agreement 'of the parties, wefind that all the Company's production and maintenance employeesat its Shelby Paper'Box plant,4 excluding the engineer, office and cleri-cal employees, foremen; supervisors, and all other supervisory em-ployees with authority'to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within 'the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll, period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in' theDirection.-The C. I. O.'s'request that it appear on the ballot as the "C: I. 0.",and the A. F. L.'s request that, it appear on the ballot as "MemphisCorrugated and Folding Box Workers Union No. 384, A. F. ."'arefixed therein for reopening negotiations, the right of the employees to seek a changeof representatives after the lapse of a reasonable time might be defeatedSo to holdwould require of employees, desiring to change representatives, acceleration of organi-zational activities so,that they would be ready to assert a claim of majority repre-sentation at any time the contracting parties might elect to discuss modification ofthe existing agreement, thus leading to disaffection and unrest under the existingagreement instead of stabilized labor relations.3 For the same reason the superseded contract does not serve to bar the instant proceed-ingSeeMatter, of General Motors Corporation,40 N. L. R. B. 1387.8The Field Examiner reported that the C. 'I. O. submitted 39 membership cards ; thatthe names of 28 persons appearing on the cards were listed on the Company's pay roll ofMay 3, 1944, which contained the names of 54 employees in the appropriat4 unit ; and that12 cards were dated in March 1944, and 27 in April 1944. The A. F. L. relies on its con=tract as evidence of its interest in the proceeding.-4 In its petition filed,with the Board, .the C. I O. sought to represent the employees oftwo plants, the Shelby Paper Box plant and the, valley Fiber Box plant. At the hearingthe Trial Examiner permitted the C. I. O. to amend its petition by limiting the proceedingto the employees of the ShelbyPaper Box plant. SHELBY PAPERBOY COMPANY',123hereby granted.In the event that either-the C. I. O. or the A.F. L.is certified,however,it shall be designated as its name appears in See-tion'II,supra.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain- representa-tives for the purposes of collective bargaining with Shelby Paper BoxCompany, Memphis, Tennessee,an election by secret ballot shall beconducted as early as possible,but not later than thirty"(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this mat-ter as agent for the National Labor,Relations Board, and subject toArticle III, Sections 10 and 11,of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not work dur-ing said pay-roll period becausetheywere ill or on vacation or tem-porarily laid off,and including employees in the armed`forces of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by the C. I. 0., or byMemphis Corrugated and Folding Box Workers Unioii'No. 384,A. F. L.; for the purposes of collective bargaining, or by neither.